            Case 1:19-cr-04439-JAP Document 83 Filed 02/18/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,         )
                                  )
           Plaintiff,             )   CRIMINAL NO. 19-4439 JAP
                                  )
     vs.                          )
                                  )
JOSEPH M. PEREZ,                  )
                                  )
           Defendant.             )
                                  )
         RESPONSE BY THE UNITED STATES TO THE DEFENDANT’S
                      SENTENCING MEMORANDUM

          The United States of America has read and reviewed the Defendant’s Sentencing

Memorandum (Doc. 82) and the Presentence Report (PSR, Doc. 79). The United States

respectfully submits that a sentence of 30 months of imprisonment – a low-end United States

Sentencing Guidelines (USSG) sentence as referenced in Paragraphs 4–8, 24–33 and 58–59 of

the PSR - is a sentence that would effectively satisfy the provisions of 18 U.S.C. § 3553 as a

sentence sufficient but not greater than necessary under the facts and circumstances of this

matter.

          Such a sentence would successfully account for how the PSR correctly determined, under

USSG § 3B1.2(b), that the Defendant was a minor participant in the criminal activity to which he

pled and for which he will be sentenced.
          Case 1:19-cr-04439-JAP Document 83 Filed 02/18/21 Page 2 of 2




                                                   Respectfully submitted,

                                                   FRED J. FEDERICI
                                                   Acting United States Attorney

                                                   /s/ Electronically filed 2/18/2021
                                                   PAUL H. SPIERS
                                                   Assistant United States Attorney
                                                   P.O. Box 607
                                                   Albuquerque, NM 87103
                                                   (505) 346-7274


I HEREBY CERTIFY that I electronically filed
the foregoing with the Clerk of the Court
using the CM/ECF system which will send
notification to counsel for the Defendant and to
the Probation Officer, Shane E. Lovato.

   Filed Electronically 2/18/2021
PAUL H. SPIERS
Assistant United States Attorney
